Title: Thomas Jefferson to James Fishback, 19 September 1816
From: Jefferson, Thomas
To: Fishback, James


          
            Sir
            Monticello Sep. 19. 16.
          
          Presuming that a copy of your oration delivered in Lexington on the 4th of July last, which came inclosed to me yesterday, may have come from yourself, I take the liberty of addressing to you my thanks for this mark of attention. I have read it with
			 satisfaction, a single paragraph only excepted in the following words excepted. ‘mr Jefferson, it is said, declared that when he was in Paris, atheism was the common table-talk of the French bishops.’ I protest to you, Sir, that I never made such a declaration; and that as far as my knolege of that order of clergy enabled me to
			 judge, it would have been entirely untrue. when speaking of the religious freedom, in matters of opinion, and conversation, practised in that country, in opposition to laws never put in execution but against what is printed, I may have said, what was true, that ‘I had heard the doctrines of atheism maintained at table in mixed company,’ but never by a bishop, nor even in presence of a bishop. such rudeness would not have been committed by any man of decent manners, nor witnessed without offence by any society. the importance of religion to society has too many founded supports to need aid from imputations so entirely unfounded. I am persuaded of the innocence with which you have
			 introduced this matter of report: but being myself quoted by name, and in print too, as the author of such a calumny on a respectable order of prelates, I owe to them, as well as to myself, to
			 declare that no such declaration, or expression, was ever uttered by me. trusting it will be as acceptable to yourself to recieve this truth, as it has been incumbent on me to testify it, I pray you to accept the assurance of my great respect.
          Th: Jefferson
        